Citation Nr: 1758709	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hypercholesterolemia.   

2.  Whether new and material evidence has been presented to reopen a claim of service connection for morbid obesity. 

3.  Entitlement to service connection for breast cancer, status post mastectomy. 

4.  Entitlement to a rating in excess of 10 percent for hypertension. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

6.  Entitlement to additional special monthly pension, to include based on the need for aid and attendance. 

7.  Entitlement to additional non-service-connected pension. 


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2017, the Veteran and her spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence-to include private treatment records and an article noting a possible link between taking oral contraceptives and breast cancer-with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).  The Board may properly consider such evidence.   

The issue of entitlement to a TDIU was not certified for appeal; however, given that the Veteran has specifically raised such issue in November 2011 and January 2014 correspondence submitted by her former private attorney (who, since then, has withdrawn from representation in September 2015), that issue is raised as part of the increased rating claim for hypertension.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board notes that additional evidence, namely records from the Social Security Administration (SSA), was added to the record after the issuance of a March 2014 statement of the case.  Although the Veteran has not waived initial AOJ consideration of the additional evidence, she is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for issues being remanded herein.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Outstanding Records 

The claims file contains a VCIP Unscannable Document(s) Placeholder indicating that a compact disc received on May 1, 2017 could not be scanned.  It is unclear what documents were contained on that compact disc and whether the disc was submitted by the Veteran or a third party.  While the claims file currently contains various records from the Veteran received by VA on May 8, 2017, it is uncertain whether these records are those that were contained on the unscannable compact disc, received on May 1, 2017.  As the information on the compact disc may be pertinent to the issues on appeal, further development is necessary, to include determining whether the contents on the unscannable compact disc are those records associated with the claims file on May 8, 2017 and, if not, obtaining a readable or scannable compact disc.  All requests and responses should be associated with the claims file. 


Morbid Obesity and Hypercholesterolemia

The Veteran seeks to reopen previously denied claims of entitlement to service connection for morbid obesity and hypercholesterolemia.  Historically, the service connection claims for morbid obesity and hypercholesterolemia were originally denied in a June 2009 rating decision as evidence at that time failed to show that either condition was a manifestation of an underlying chronic disability for which VA disability benefits may be awarded.  Given that the outstanding records from the unscannable compact disc may be pertinent to the claims to reopen, the claims to reopen the service connection claims for morbid obesity and hypercholesterolemia are deferred pending the resolution of the above-requested action.  

Breast Cancer, Status Post Mastectomy 

The Veteran contends that the claimed breast cancer, status post mastectomy, is due to service, to specifically include using oral contraceptives during service.  See January 2014 Appellant's Brief; April 2017 Hearing Tr. at 21-22. 

Service treatment records document that the Veteran was prescribed and regularly used oral contraceptives during service.  See December 1990 service treatment record (documenting prescription for Triphasil for one year); January 1993 service treatment record (documenting prescription for Triphasil); November 1993 report of medical history (noting the Veteran's response that she was taking birth control pills at that time).  

Clinical records reflect that the Veteran was diagnosed with breast cancer relevant to the appeal period.  See November 2009 private treatment note (noting recent diagnosis of left breast cancer); November 2013 VA treatment note (noting primary diagnosis of breast cancer, stage IIA, status post mastectomy).

In May 2017, the Veteran submitted a medical article noting Dr. C.R.K.'s study indicating that "breast cancer may be linked to use of oral contraceptives" based on his evaluation of "more than 40,000 women" and his conclusion that "women using oral contraceptives were more than three times as likely to develop breast cancer."

To date, the Veteran has not been afforded a VA examination to address the claimed breast cancer.  Given the current diagnosis and evidence suggesting that it may be related to service, namely using prescribed oral contraceptives during service, a remand is necessary to afford her a VA examination under VA's duty to assist. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Hypertension 

The Veteran was last afforded a VA contract examination in February 2011 to determine the current nature and severity of her service-connected hypertension.  Her testimony at the April 2017 hearing indicates that such disability has worsened since that time, as she reported that she experienced headaches from hypertension at the hearing, see April 2017 Hearing Tr. at 13, which was not considered at the time of the February 2011 VA examination.  Further, the Veteran has submitted private treatment records showing elevated blood pressure readings compared to those contained in the February 2011 VA examination report, suggesting worsening hypertension symptomatology.  See February 2017 through April 2017 private treatment records from Metro Atlanta Diagnostics.   Under these circumstances, the Veteran should be afforded a new VA examination to determine the current nature and severity of her hypertension. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should obtain any additional treatment records from Metro Atlanta Diagnostics other than those dated from February through April 2017 (which the Veteran has already submitted), as the Veteran has reported receiving treatments at that facility on a regular basis and given the relevance of those records to her increased rating claim for hypertension.  


TDIU 

The Veteran is currently ineligible for a TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for a TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 

Additional Special Monthly Pension and Non-Service-Connected Pension

In a November 2010 rating decision, the RO granted non-service-connected pension and established special monthly pension on the basis of being housebound, effective May 10, 2010.  In a May 2011 rating decision, the RO denied entitlement to special monthly pension based on the need for aid and attendance.  In a November 2011 notice of disagreement, the Veteran expressed her desire to appeal both rating decisions.  As yet, a statement of the case on these issues has not been issued.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its decision, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Further, while on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that she identify other outstanding private treatment records referable to her claims. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to additional non-service-connected pension and additional special monthly pension, to include based on the need for aid and attendance.  Advise the Veteran of the time period in which to perfect her appeal.  If the Veteran perfects her appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.
  
2.  Determine whether the contents on the unscannable compact disc described in the VCIP Unscannable Document(s) Placeholder are those records associated with the claims file on May 8, 2017.  If not, undertake actions to obtain a readable or scannable compact disc or copies of the documents that are the subject of the VCIP Unscannable Document(s) Placeholder.  If readable copies cannot made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that she may have in her possession.  All requests and responses should be associated with the claims file.

3.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to her claims, to include additional private treatment records from Metro Atlanta Diagnostics.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

4.  After obtaining any outstanding records, schedule the Veteran for a VA examination to address the claimed breast cancer, status post mastectomy.  The claims file must be made available to the examiner for review, and all indicated tests should be performed. 

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to breast cancer, status mastectomy, present since the date of the claim (i.e. since December 2010), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disability is related to her service, to specifically include using prescribed oral contraceptives during service.  

In answering the above question, the examiner should specifically address the referenced medical article containing Dr. C.R.K.'s study indicating a possible relationship between breast cancer diagnoses and using oral contraceptives. 

The examiner should consider all evidence of record, including lay statements and medical records, to specifically include the referenced service treatment records noting the Veteran's use of prescribed oral contraceptives, including Triphasil, during service.  

A complete rationale for all opinions offered must be provided

5.  Schedule a VA examination to determine the current nature and severity of her service-connected hypertension. All indicated tests and studies should be undertaken.  The entire claims file, including a complete copy of this remand, should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

Based on examination of the Veteran and review of all pertinent evidence, the examiner should indicate (1) the predominant readings for systolic and diastolic pressure, and (2) whether the Veteran requires continuous medication for control of her hypertension.  In doing so, the examiner should also indicate whether the Veteran's reported symptoms of headaches are the result of her hypertension and/or medications prescribed to treat her hypertension.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




